Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered December 15, 1986, convicting him of burglary in the first degree, burglary in the second degree (two counts), burglary in the third degree (four counts), criminal possession of a weapon in the third degree, criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court’s determination that the defendant’s statements to law enforce*499ment officials were voluntarily made was not erroneous, as it was supported by the uncontroverted evidence adduced at the hearing.
We also find that the trial court neither abdicated its responsibility to exercise its discretion under People v Sandoval (34 NY2d 371) nor abused its discretion thereunder in denying the defendant’s motion to preclude the prosecutor from cross-examining him, in the event he testified, as to his convictions and the underlying facts with respect to 7 of his 14 prior involvements with law enforcement officials (see, People v Rahman, 46 NY2d 882; People v Wendel, 123 AD2d 410, lv denied 69 NY2d 835; People v Tucker, 122 AD2d 237, lv denied 68 NY2d 918; cf., People v Williams, 56 NY2d 236; People v Davis, 44 NY2d 269).
We have considered the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Brown and Sullivan, JJ., concur.